DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 02/16/2022 (hereinafter “amendment”) has been accepted and entered. Claims 1-4 and 7 are pending. Claims 5 and 6 are withdrawn. Examiner would like to note that a status marker has not been included with each claim i.e. (currently amended) or (withdrawn). For the purposes of compact prosecution, the examiner will use the status of claims as described in Remark/Arguments from 02/16/2022, which have been recited above.
 
Drawings
The objection(s) to the drawings are withdrawn as a result of the amendment.

	
Claim Objections
The objection(s) to the claims are withdrawn as a result of the amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “pressurizing insert”, this is unclear. How does the insert pressurize? The common definition of pressurize is to produce or maintain raised pressure artificially in (a gas or its container), the insert has holes in the bottom and side so it allows liquid to move through it, and thus does not create raised pressure in the container.
Claim 3 recites “with height to match the level of the liquid from the lowest to the highest level maintain submerged state of solid content”, this is unclear. Does this mean that the height of each slot goes from the lowest to highest liquid level? If the container is not full and the liquid level does not come up to the insert, how will the height of the slot match the level of liquid? Does this mean that there are slots placed up and down along the sidewall at different heights? For the purposes of examination if the slots are spaced at different heights along the sidewall of the insert it will meet this limitation.
Claims not specifically addressed in this rejection are included due to their dependencies.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson US 2016/0083155 A1 in view of Navoret WO 2021/064240 A1, herein after referred to as Anderson and Navoret.
Regarding claim 1 Anderson discloses a closure for a container of Kimchee, and other pickled or fermented food with solid and liquid content (paragraph [0002]), comprising of:
a cap (32 lid, Figs.1 -3h) to seal the container hermetically (paragraph [0004], lines 1-3), and 
a pressurizing insert (18 pusher, Figs. 1-3h) designed to be placed inside the container between the solid content and the cap (Figs. 1-3h) to maintain pressure against expansion of the solid content and to keep the solid content below the liquid level within the container constantly submerged within the liquid content (paragraph [0009], lines 1-4 and paragraphs [0011] and [0018]-[0019]), and  the pressurizing insert (18) comprising of: 
a bottom surface (20 base, Fig. 1) with holes (22 holes, Fig. 1)
a sidewall connected to the bottom surface (vertical side walls of 18).
Anderson lacks a sidewall connected to the bottom surface with vertical openings.
Navoret teaches a container insert (102 inner container, Figs. 1 and 4) with a bottom surface (204 outer surface) connected to a tapering sidewall (144 outer surface, Fig. 4-6) with a plurality of vertical openings (140, Figs. 1 and 4-6) that facilitate the egress of liquid between the interior and exterior of the insert. Navoret also teaches the openings may be arranged multiple ways (page 6, lines 13-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the insert of Anderson to include the vertical openings and the tapering sidewall as taught by Navoret and doing so is well known in the art would yield predictable results. Also, having openings on the tapering sidewall of the insert will allow for egress of liquid if the level of the liquid rises above the bottom of the insert and for the insert to 
Regarding claim 2 Anderson as modified discloses the closure of claim 1 and further discloses the pressurizing insert with multiple holes on the bottom surface (Fig. 1), strategically sized and placed to maintain shape when pressed against solid content without collapsing (Figs. 3a-3h) while exerting pressure (the insert 18 limits the maximum height of the food, paragraph [0009] lines2-4, in the internal volume, thus it the food expands it presses against the insert while the liquid can flow through the openings of the insert).
Regarding claim 3 Anderson as modified discloses the closure of claim 1 and further discloses the pressurizing insert with multiple vertical slots (Figs. 4-6 Navoret) with height to match the level of the liquid from the lowest to the highest level maintain submerged state of the solid content when the container is placed in upright position, on the sidewall perpendicularly and strategically placed not to induce collapsing of the insert when pressed against solid content, while allowing the liquid within the container travel in and out of the pressurizing insert through the sidewall of the pressurizing insert (Navoret page 6, lines 13-19, Figs. 5-6 slots are spaced up and down the sidewall to allow egress at different liquid levels).
Regarding claim 4 Anderson as modified discloses the closure of claim 1 and further discloses wherein the cap (32) and the pressurizing insert (18) are round (Figs. 1-3h).
Regarding claim 7 Anderson as modified discloses the closure of claim 1 and further discloses a pressurizing insert wherein the sidewall (144, Figs. 4-6 Navoret) of the pressurizing insert is shaped in tapering profile to allow it to be stackable.

Response to Arguments
Applicant's arguments filed 02/16/2022 have been fully considered but they are not persuasive. Applicant argues that Navarot does not address, nor purports to solve the problem of Kimchi or other fermenting food items from expanding and partially being exposed to air . 
Applicant alleges that the “one-way travel of the liquid through valve rather than maintaining submerged state for the solid content while going through fermentation”, this is unclear. The valve of Anderson allows for the venting of gas build up, not fluid (paragraph [0040] lines 5-8), thus the solid content will still be submerged in liquid and the insert will press against the solid content when it expands.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren Kmet whose telephone number is (313)446-4834. The examiner can normally be reached M-F 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L KMET/Examiner, Art Unit 3735   

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735